Title: To Benjamin Franklin from George Logan, 15 April 1780
From: Logan, George
To: Franklin, Benjamin


Dear Sir
London April 15th: 1780.
I have the pleasure of informing you of my safe arrival here last Friday. The Letters you intrusted to my care have been delivered. Dr: Fothergill, & Mr: Barclay are very happy in hearing of your good state of health. The latter who has the care of my affairs, thinks they may be settled in about four or five weeks, but wishes me to return to America by a Dutch vessel, which is expected to sail about that time to St: Eustatia. If possible I should be happy to have your opinion on this subject. Should there be no safe opportunity immediately from France, I should prefer Mr: Barclay’s advice, as I am anxious to be in America.
With respect to Public affairs, I must refer you to Mr: Diggs, who will write by this opportunity. I may inform you that the Minority are daily gaining strength; & that the American affairs bear an agreeable aspect; though many, & even some of the present Minority, are not as yet convinced of the necessity of acknowledging the independence of the United States. I had the pleasure of spending yesterday morning with Mr: Hartley he will make a motion tomorrow with respect to America, & which I expect will oblige the ministry, to come to some explanation with respect to their future prospects of this unhappy war. America has only to pursue the plan of conduct, which she has commenced with so much reputation.
There are no publications of any consequence, except what Mr: Diggs has already sent you. Should any thing appear within two weeks I will do myself the pleasure of sending you [torn: one word missing] by a Gentleman, who I expect [torn: will?] leave London about that [torn: one or two words missing] Paris.
I am with great respect Your much Obliged Frd. & Hble: Serv:
Geo Logan 
Addressed: To / His Excellence / Benjamin Franklin / Passy near / Paris. / pr favour of Dr Plunket
Notation: Logan Geo. London April 15. 1780.
